In our opinion, the complaint is insufficient. The only allegation as to the making of the contract and the declaration of the trust is contained in *814paragraph fifth of the complaint. Such allegation is wholly conclusory; it pleads an “ agreement or understanding in the family ”. It fails to set forth the facts showing: (a) an enforcible contract or trust between plaintiff and defendant Albini or between plaintiff and defendants Franzese or between plaintiff and defendants Albini and Franzese; (b) the terms of such contract or trust; and (c) the consideration therefor. In the absence of an adequate statement of such facts, it cannot be determined whether an enforcible contract or trust was made or breached or who may be liable for any claimed breach. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur. [27 Misc 2d 426.]